Title: From Thomas Jefferson to Commissioners of the Federal District, 28 August 1791
From: Jefferson, Thomas
To: Commissioners of the Federal District



Gentlemen
Philadelphia Aug. 28. 1791.

Your joint letter of the 2d. inst. to the President, as also Mr. Carrol’s separate letters of the 5th. and 15th. have been duly recieved. Major Lenfant also having arrived here and laid his plan of the Federal city before the President, he was pleased to desire a conference of certain persons, in his presence, on these several subjects. It is the opinion of the President, in consequence thereof, that an immediate meeting of the Commissioners at George town is requisite, that certain measures may be decided on and put into a course of preparation for a commencement of sale on the 17th. of Octob. as advertised. As Mr. Madison and myself, who were present at the conferences, propose to pass through George town on our way to Virginia, the President supposes that our attendance at the meeting of the Commissioners might be of service to them, as we could communicate to them the sentiments developed at the conferences here and approved by the President, under whatever point of view they may have occasion to know them. The circumstances of time and distance oblige me to take the liberty of proposing the  day of meeting, and to say that we will be in George town on the evening of the seventh or morning of the 8th. of the next month, in time to attend any meeting of the commissioners on that day, and in hopes they may be able in the course of it to make all the use of us they may think proper, so that we may pursue our journey the next day. To that meeting therefore the answers to the several letters before mentioned are referred.
This letter is addressed externally to Mr. Carrol only with a requisition to the postmaster at George town to send it to him by express, under the hope that he will by expresses to the other gentlemen take timely measures for the proposed meeting on the 8th.—I have the honour to be with sentiments of the highest respect & esteem Gentlemen Your most obedt. & most humble servt.,

Th: Jefferson

